           Case 1:21-cv-10640-LTS Document 6 Filed 05/10/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                       :
                                               :
V                                              :                        CASE NO: 1:21-CV-10640

$35,980 IN UNITED STATES CURRENCY
SEIZED FROM USPS PRIORITY MAIL
EXPRESS PACKIGING

                           MOTION FOR SUMMARY JUDGMENT

       Now comes the defendant property and its owner David Rodriguez Molina, pursuant to Rule 56

of the Federal Rules of Civil Procedure and moves for summary judgment and for reason says that the

complaint and accompanying affidavit do not establish probable cause.




                                                       Respectfully submitted,
                                                       DAVID RODRIGUEZ MOLINA
                                                       By his Attorney,

                                                       /s/ John F. Cicilline
                                                       John F. Cicilline, ESQ #0433
                                                       381 Atwells Avenue
                                                       Providence, RI 02909
                                                       Office 401-273-5600
                                                       Fax 401-454-5600


                                        CERTIFICATION

        I hereby certify that on May 11, 2021 a true copy of the above document was served upon
mail to all attorneys of record by ECF filing.

                                                       John F. Cicilline
